*162OPINION
By LIEGHLEY, J.
Writ denied and petition dismissed for the reason that the relators have failed to establish a clear right to the relief prayed for.
The State of Ohio has undertaken the exclusive responsibility of furnishing school service and facilities to all residents of the State of school age by means of uniform taxation. The State, in the performance of this function, has delegated broad powers to boards of Education of School Districts of all the classes named and defined in a duly enacted School Code.
An examination of this School Code will reflect a real endeavor and purpose of imposing the cost of school service of each pupil upon the District where his residence really is. Section 4838-2 GC (formerly §7681 GC) is an example While this Section does not expressly enumerate or include such a project as is involved herein, it is a pronouncement of the policy of the State to giude the Boards of Education of the State.
The Federal Government is without authority to colonize a portion of the territory within a School District for the duration (which we must assume) in furtherance of the war effort and then the government and the residents of this project, or either, expect to compel free school service or school service for contribution in amount much less than the cost to others.
The Board is not obligated to furnish school service to residents of this project, known as “Lake Shore Village” except such as were residents of Euclid prior to the establishment of this “Village.” School service should be furnished upon receipt of tuition for them in an amount comparable to the cost of such service to other resident pupils, measured by the standard of uniform taxation, as fixed by Ohio Laws for all residents.
MORGAN, P. J. and SKEEL, J. concur in the judgment.